Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Allowed Claims
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.

Applicant invention is directed to a user equipment and a method of re-provisioning digital security certificate provisioned by a controller after a first digital security certificate has expired with additional components of the user equipment being recited in the independent claim 10 

The closest prior art Kakii (USPUB 20070055865) directed towards re-provisioning digital security certificate after a first digital security expired, Imai (USPN 8015399) teaching updating digital certificates and Hughes (USPUB 20190074982) addressing the issue of certificates that are revocated fail to teach all the details and the context of the subject matter included in the independent claims 1 and 10.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached from Monday through Thursday from 9:00 until 5:00, and every other Friday from 9:00 until 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-3839. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433